DISMISS and Opinion Filed May 12, 2021




                                   S    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00234-CV

           DIETRICK LEWIS JOHNSON, SR., Appellant
                            V.
  RAFAEL DE LA GARZA AND THE DE LA GARZA LAW FIRM, P.C.,
                        Appellees

               On Appeal from the 219th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 219-02061-2019

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
      Dietrick Lewis Johnson, Sr. appeals the trial court’s January 31, 2020 order

dismissing his case for want of prosecution. Appellant filed his notice of appeal on

April 12, 2021. After reviewing the clerk’s record, we notified the parties that it

appeared appellant’s notice of appeal was not timely filed. We instructed appellant

to file a jurisdictional brief specifically addressing the timeliness issue and gave

appellees the opportunity to respond.

      On May 10, 2021, appellant filed a jurisdictional letter brief that alleges he

was prevented from pursuing his underlying case because he was housed in a special
housing unit at USP Canaan (a high security United States penitentiary in

Pennsylvania). Appellant asserts he was afforded few, if any, opportunities to

communicate with the trial court until September 8, 2020. He asks this Court to

“reinstate all of his appellate rights in the trial court.” He did not, however, address

the timeliness of his notice of appeal or how this Court has jurisdiction to “reinstate”

his appellate rights.

      Our jurisdiction is fundamental and never presumed. Brashear v. Victoria

Gardens of McKinney, L.L.C., 302 S.W.3d 542, 546 (Tex. App.—Dallas 2009, no

pet.). Absent a timely filed notice of appeal from a final judgment or recognized

interlocutory order, we do not have jurisdiction over an appeal. See Lehmann v. Har–

Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When a party does not file a post-

judgment motion extending the appellate timetable, the notice of appeal is due within

thirty days after the judgment is signed or, with an extension motion, within forty-

five days after the judgment is signed. See TEX. R. APP. P. 26.1, 26.3.

      Because appellant did not file any post-judgment motion extending the

appellate timetable, the notice of appeal was due on March 2, 2020. See id. 4.1(a),

26.1. Appellant, however, filed his notice of appeal on April 12, 2021, more than

one year after the deadline. The untimely notice of appeal fails to invoke our

jurisdiction. See Garza v. Hibernia Nat’l Bank, 227 S.W.3d 233, 233 (Tex. App.—

Houston [1st Dist.] 2007, no pet.).



                                          –2–
     Accordingly, we dismiss the appeal. See TEX. R. APP. P. 25.1(b), 42.3(a).



                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE


210234F.P05




                                      –3–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DIETRICK LEWIS JOHNSON, SR.,                 On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-02061-
No. 05-21-00234-CV          V.               2019.
                                             Opinion delivered by Justice
RAFAEL DE LA GARZA AND                       Goldstein. Justices Molberg and
THE DE LA GARZA LAW FIRM,                    Smith participating.
P.C., Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED for want of jurisdiction.


Judgment entered May 12, 2021




                                       –4–